     Case 3:19-cv-01318-B Document 17 Filed 07/26/19   Page 1 of 14 PageID 926


                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


BOY SCOUTS OF AMERICA,                  §        Civil Action No. 3:19-cv-1318-B
CONNECTICUT YANKEE COUNCIL,             §
SPIRIT OF ADVENTURE COUNCIL,            §
ALOHA COUNCIL, CASCADE PACIFIC          §
COUNCIL                                 §
                                        §
        Plaintiffs,                     §
                                        §
v.                                      §
                                        §
THE HARTFORD ACCIDENT                   §
AND INDEMNITY CO., FIRST                §
STATE INSURANCE CO.                     §
                                        §
        Defendants.                     §



                      PLAINTIFFS’ REPLY TO DEFENDANTS’
                      OPPOSITION TO MOTION TO REMAND
      Case 3:19-cv-01318-B Document 17 Filed 07/26/19                                           Page 2 of 14 PageID 927


                                                 TABLE OF CONTENTS

I.       INTRODUCTION .............................................................................................................. 1
II.      ARGUMENT ...................................................................................................................... 3
         A.        This Court Has Repeatedly Held That the Appropriate Standard To
                   Evaluate Improper Joinder Is “Absolutely No Possibility” of a Claim. ..................3
         B.        The Connecticut Council’s Petition Establishes Its Claim Against
                   Hartford. ...................................................................................................................4
                   1.         The Connecticut Council’s Petition Establishes More Than
                              The “Possibility” Of a Claim Against Hartford. ..........................................4
                   2.         This Court Need Not Consider Any Evidence Outside the
                              Connecticut Council’s Petition. ...................................................................5
         C.        Even if Evidence Outside the Petition Is Considered, It Establishes
                   That the Connecticut Council Has A Justiciable Declaratory
                   Judgment Claim. ......................................................................................................6
                   1.         The Evidence Substantiates The Connecticut Council’s Claim
                              Against Hartford. .........................................................................................6
                   2.         Hartford’s Reliance on Heritage Bank Is Misplaced as That
                              Case Is Entirely Inapplicable. ......................................................................9
III.     CONCLUSION ..................................................................................................................10




                                                                      i
    Case 3:19-cv-01318-B Document 17 Filed 07/26/19                                       Page 3 of 14 PageID 928



                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

Heritage Bank v. Redcom Laboratories, Inc.,
   250 F.3d 319 (5th Cir. 2001) ...............................................................................................9, 10

Miller v. Giesecke & Devrient Am., Inc.,
   2007 WL 518557 (N.D. Tex. Feb. 20, 2007) ................................................................... passim

Prime Income Asset Mgmt. Co. v. Waters Edge Living LLC,
   2007 WL 2229050 (N.D. Tex. Aug. 3, 2007) ................................................................3, 4, 5, 7

Smallwood v. Illinois Cent. R.R. Co.,
   385 F.3d 568 (5th Cir. 2004) .................................................................................................4, 6

Transp. Ins. Co. v. Franco,
   821 S.W.2d 751 (Tex. App.—Amarillo 1992, writ denied) ......................................................7

Travis v. Irby,
   326 F.3d 644 (5th Cir. 2003) .........................................................................................1, 3, 5, 8

Underwriters at Interest on Cover Note v. Nautronix, Ltd.,
   79 F.3d 480 (5th Cir. 1996) .......................................................................................................8

Vinings Ins. Co. v. Byrdson Servs. LLC,
   2016 WL 3567057 (E.D. Tex. June 13, 2016) ...................................................................4, 5, 7




                                                                  ii
   Case 3:19-cv-01318-B Document 17 Filed 07/26/19                Page 4 of 14 PageID 929


                                   I.      INTRODUCTION

       Hartford has failed to meet its heavy burden of establishing that the Connecticut Yankee

Council (the “Connecticut Council”) is an improperly joined plaintiff. Specifically, Hartford has

failed to establish that there is “absolutely no possibility” that the Connecticut Council has

claims against Hartford. Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003).

       The Connecticut Council is a named insured under the Hartford policies and therefore

entitled to seek coverage from Hartford. Hartford has denied its obligation to provide coverage

to the Connecticut Council for certain sexual-abuse claims that are currently pending. As such,

the Connecticut Council filed a claim for declaratory judgment in Texas state court seeking a

determination of its rights under the Hartford policies, including Hartford’s obligation to pay

defense costs resulting from pending claims and any judgments and settlements that may arise.

Pursuant to Texas law, this constitutes a justiciable claim to resolve a dispute as to the parties’

rights and obligations under an insurance policy.       Thus, based on the petition alone, the

Connecticut Council has appropriate claims that must be considered when analyzing diversity

jurisdiction, and the Connecticut Council defeats complete diversity.

       Although the Court may limit its analysis to the Connecticut Council’s petition, Hartford

argues that the Court should look to discovery produced and that discovery purportedly

evidences a lack of a justiciable claim. Even if this discovery is considered, it too establishes

that the Connecticut Council has a justiciable declaratory judgment claim against Hartford. The

Connecticut Council has provided Hartford evidence that claims are currently pending where

defense costs are accruing monthly and where indemnity may result. These defense costs and

indemnity amounts would be due and owing from Hartford but for Hartford’s improper position

on insurance coverage. Thus, the discovery establishes that the Connecticut Council has a

justiciable declaratory judgment claim and is not an improperly joined plaintiff.


                                                1
   Case 3:19-cv-01318-B Document 17 Filed 07/26/19                 Page 5 of 14 PageID 930


       Hartford does not dispute the above facts, but instead predicates its improper joinder

argument on speculation.      Hartford contends that the Connecticut Council will never seek

amounts under its policies because Boy Scouts of America has previously paid defense and

indemnity amounts and will continue to do so. Hartford provides absolutely no evidence or

support for this proposition and cannot do so given that it is attempting to predict future conduct.

Indeed, Hartford cannot avoid the fact that, absent its improper position on coverage, it would

owe any defense costs incurred by the Connecticut Council in the defense of the pending claims.

Moreover, Hartford’s position is contrary to Texas law that holds that “[a]n actual right of action

in one party against another in which consequential relief might be granted need not exist before

one is entitled to file suit for declaratory relief.” Miller v. Giesecke & Devrient Am., Inc., No.

3:06-CV-1466-D, 2007 WL 518557, at *4 (N.D. Tex. Feb. 20, 2007). That is exactly the case

here with respect to the Connecticut Council.

       Hartford also attempts avoid its burden of establishing no “possibility” of claim by

arguing that the federal standard for ripeness applies when analyzing the Connecticut Council’s

claim; this standard is inapplicable.    On at least two occasions, this Court has examined

declaratory judgments under the improper joinder standard and did not rely on the federal

standard for ripeness. Instead, the courts examined whether the plaintiff had a viable claim

under the Texas Declaratory Judgment Action (“TDJA”). As noted above, the Connecticut

Council has appropriate claims under the TDJA.

       Accordingly, the Connecticut Council has a justiciable declaratory judgment claim

against Hartford and is a proper plaintiff that destroys complete diversity. Therefore, remand to

the Texas state court is appropriate.




                                                 2
     Case 3:19-cv-01318-B Document 17 Filed 07/26/19                  Page 6 of 14 PageID 931


                                       II.        ARGUMENT

A.      This Court Has Repeatedly Held That the Appropriate Standard To Evaluate
        Improper Joinder Is “Absolutely No Possibility” of a Claim.

        It is well established that a party seeking to remove a case to federal court pursuant to the

improper joinder doctrine has the heavy burden to prove that there is “absolutely no possibility”

that the non-diverse plaintiff will be able to establish a cause of action against the defendant.

Travis, 326 F.3d at 647 (emphasis added). The court need only find any reasonable basis for

predicting that the plaintiff may establish a claim against the defendant under state law. Id.

Courts throughout the Fifth Circuit have repeatedly applied this standard when evaluating

improper joinder, including with respect to declaratory judgment claims. See Miller, 2007 WL

518557,    at   *3;   Prime   Income      Asset    Mgmt.   Co.   v.   Waters   Edge   Living   LLC,

No. 3:07-CV-0102-D, 2007 WL 2229050, at *2 (N.D. Tex. Aug. 3, 2007).

        Hartford attempts to avoid this standard by arguing that this Court should utilize the Fifth

Circuit’s two-part ripeness standard when evaluating improper joinder—(1) fitness of the issues

for judicial decision and (2) hardship to the parties of withholding court consideration. See

Harford Opp’n at 10.       This federal standard is inapplicable—the appropriate standard is

“absolutely no possibility” of a claim.

        When analyzing motions to remand asserting improper joinder, courts in the Fifth Circuit

have not utilized the ripeness standard for federal declaratory judgment claims. See Miller, 2007

WL 518557, at *4 (holding that it was only necessary that the court find that the declaration

sought will resolve “a justiciable controversy as to the rights and status of the parties” and “not

merely a theoretical dispute”); Prime Income, 2007 WL 2229050, at *5 (finding a declaratory

judgment “appropriate only if a justiciable controversy exists as to the rights and status of the

parties and the controversy will be resolved by the declaration sought”). Instead, those courts



                                                   3
     Case 3:19-cv-01318-B Document 17 Filed 07/26/19                Page 7 of 14 PageID 932


utilized the “no possibility” of a claim standard; indeed, the court in Miller rejected the

defendant’s reliance upon a case analyzing a plaintiff’s standing to bring a federal declaratory

judgment claim and its ripeness. Miller, 2007 WL 518557, at *4 n.5.

        As in Miller and Prime Income, the Connecticut Council seeks a declaratory judgment

under the TDJA and need only establish “any possibility” of a justiciable claim under the TDJA.

Texas courts liberally construe the TDJA to allow parties to pursue claims where an actual

controversy exists over an insurer’s obligations. See, e.g., Vinings Ins. Co. v. Byrdson Servs.

LLC, No. 1:14-CV-525, 2016 WL 3567057, at *5 (E.D. Tex. June 13, 2016). As discussed

below, the Connecticut Council’s petition and the discovery produced satisfy this standard.

B.      The Connecticut Council’s Petition Establishes Its Claim Against Hartford.

        1.     The Connecticut Council’s Petition Establishes More Than The “Possibility”
               Of a Claim Against Hartford.

        When evaluating improper joinder, the Court may limit its analysis to the allegations of

the complaint and its attachments to determine whether it states a claim under state law.

Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 573–74 (5th Cir. 2004). In doing so, the

Court should conduct a 12(b)(6)-like analysis to determine whether the complaint states a claim

under state law. Id. The court must construe the complaint in the light most favorable to the

plaintiff, accept as true the well-pleaded factual allegations, and draw all reasonable inferences in

the plaintiff’s favor. Prime Income, 2007 WL 2229050, at *2. If a plaintiff can survive this Rule

12(b)(6)-like challenge, joinder is proper. Id. at *2–3.

        With respect to a declaratory judgment claim, a justiciable controversy exists where the

declaration sought will resolve a real and substantial controversy—not merely a theoretical

dispute—as to the rights of the parties. Miller, 2007 WL 518557, at *4. A declaratory judgment

claim is neither hypothetical nor contingent where it seeks to resolve a dispute as to the parties’



                                                 4
   Case 3:19-cv-01318-B Document 17 Filed 07/26/19                             Page 8 of 14 PageID 933


rights and obligations under an insurance policy. See Vinings, 2016 WL 3567057, at *5; Prime

Income, 2007 WL 2229050, at *6. However, a party need not seek consequential relief for a

TDJA claim to exist. Miller, 2007 WL 518557, at *4.

         The Connecticut Council’s petition and its attachments demonstrate that the Connecticut

Council seeks a declaratory judgment that will resolve a dispute as to its contractual rights under

the Hartford policies. See BSA’s Mot. to Remand [Doc. No. 1-2] (Pl.’s Orig. Pet.). 1 The

petition specifically notes that the Connecticut Council is a named insured under the Hartford

policies. See BSA’s Mot. to Remand Ex. 4-A (App. 203, 370, 438) (Hartford Primary Policy);

Ex. 4-B (App. 511) (Hartford Excess Policy); Ex. 3 (App. 010) (Flowers Aff., ¶¶ 4, 6).

Moreover, the petition notes that the Connecticut Council seeks coverage under the Hartford

policies for pending sexual-abuse claims, but Hartford has refused to provide coverage. See

BSA’s Mot. to Remand (Pl.’s Orig. Pet.). Hartford does not dispute any of the above.

         Based on the allegations in the petition alone, the Connecticut Council has a justiciable

declaratory judgment claim against Hartford as it is seeking a resolution of its contractual rights.

Hartford has failed to present any evidence that the Connecticut Council is not an insured under

its policies, nor does Hartford dispute that it is denying the Connecticut Council coverage. As

such, the Connecticut Council has a justiciable declaratory judgment claim against Hartford and

is a proper plaintiff for evaluating diversity jurisdiction.

         2.       This Court Need Not Consider Any Evidence Outside the Connecticut
                  Council’s Petition.

         Hartford nevertheless contends that the Court should consider discovery produced when

evaluating improper joinder. For the Court to consider evidence outside the petition, the petition

must misstate or omits facts that would determine whether joinder is proper. Travis, 326 F.3d at


1 To avoid submitting duplicate exhibits, Plaintiffs refer to the exhibits attached to their Motion to Remand.


                                                          5
     Case 3:19-cv-01318-B Document 17 Filed 07/26/19              Page 9 of 14 PageID 934


649; Smallwood, 385 F.3d at 573. In such circumstances, the court may perform a summary

inquiry. Smallwood, 385 F.3d at 573.

        Hartford has not established that the Connecticut Council’s petition misstates or omits

any facts. Indeed, as previously discussed, Hartford does not identify any misstatement in the

petition as Hartford does not dispute that the Connecticut Council is a named insured under its

policies, has pending claims, and is seeking coverage for those pending claims. Thus, the

Connecticut Council’s petition is sufficient to defeat Hartford’s improper joinder arguments.

C.      Even if Evidence Outside the Petition Is Considered, It Establishes That the
        Connecticut Council Has A Justiciable Declaratory Judgment Claim.

        1.     The Evidence Substantiates The Connecticut Council’s Claim Against
               Hartford.

        If the Court were to look past the pleadings, it “must also take into account all

unchallenged factual allegations, including those alleged in the complaint, in the light most

favorable to the plaintiff.” Smallwood, 385 F.3d at 573 (emphasis added). It “is appropriate only

to identify the presence of discrete and undisputed facts that would preclude plaintiff’s recovery

against the in-state defendant.” Id. at 573–74. The “motive or purpose of the joinder” of the

non-diverse party “is not relevant.” Id. at 574. Here, the evidence produced by the Connecticut

Council establishes more than the mere “possibility” of a claim against Hartford; it establishes a

justiciable declaratory judgment claim.

        First, the Connecticut Council has provided Hartford evidence that claims are currently

pending against it, where outside counsel is defending the Connecticut Council. See BSA’s Mot.

to Remand Ex. 3-A (App. 016) (John Doe Compl., ¶¶ 5–6). Defense counsel is accruing

monthly defense costs on behalf of the Connecticut Council that would otherwise be due and

owing from Hartford but for Hartford’s position on coverage. See BSA’s Mot. to Remand Ex. 4

(App. 168-169) (Green Aff. ¶ 10); Ex. 3 (App. 010) (Flowers Aff., ¶ 11). Moreover, given the


                                                6
  Case 3:19-cv-01318-B Document 17 Filed 07/26/19                             Page 10 of 14 PageID 935


pendency of these actions, the Connecticut Council may be liable either through judgment or

settlement, and Hartford would owe any such amounts.

         Hartford nonetheless contends that the Connecticut Council does not have a cognizable

claim because any defense costs or indemnity amounts are “obligations [that] are being assumed

entirely by Boy Scouts of America.” See Hartford Opp’n at 11. Hartford goes on to contend that

BSA will continue to pay such amounts for the indefinite future: “nor is there any reason to

conclude that [the Connecticut Council] will be obligated to do so [pay defense or indemnity

amounts] in the future, because BSA has paid and continues to pay all defense expenses and

settlements.” Id. at 2. This is wrought speculation.

         As a threshold matter, Connecticut Council is not required to establish that is has paid

any past amounts or have a separate right of action “in which consequential relief might be

granted” before it is entitled to relief under the TDJA. 2 See Miller, 2007 WL 518557, at *4

(citing Transp. Ins. Co. v. Franco, 821 S.W.2d 751, 754 (Tex. App.—Amarillo 1992, writ

denied)). A justiciable controversy exists under the TDJA as the Connecticut Council seeks a

determination of its contractual rights under the Hartford policies. See Miller, 2007 WL 518557,

at *4; see also Vinings, 2016 WL 3567057, at *5; Prime Income, 2007 WL 2229050, at *6. And

Hartford fails to point to any discrete and undisputed facts that it would not otherwise be

obligated to pay future defense costs and indemnity amounts but for its coverage position, or any

facts that would preclude the Connecticut Council from recovering such amounts from Hartford

in the Texas Action. Miller, 2007 WL 517557, at *3. Moreover, Hartford has not presented any




2 Hartford attempts to distinguish the holdings in Vinings and Bailey, arguing that, unlike the insurers in those
cases, Connecticut Council is a putative plaintiff. See Hartford Opp’n at 15–16. This distinction is baseless. For
the reasons stated here, Connecticut Council, like the insurers in Vinings and Bailey, is entitled to relief under the
TDJA.


                                                          7
  Case 3:19-cv-01318-B Document 17 Filed 07/26/19                                Page 11 of 14 PageID 936


authority for the proposition that merely because another party has paid past costs, an insured is

not entitled to seek future costs from its insurer. 3

         Further, contrary to Hartford’s contention, these costs are not “far too uncertain to form

the basis of a claim for declaratory relief.” See Hartford Opp’n at 12. The Connecticut Council

is being defended by counsel in the pending claims and these defense costs are due and owing by

Hartford monthly. See BSA’s Mot. to Remand at Ex. 4 (App. 168-169) (Green Aff. ¶ 10); Ex. 3

(App. 010) (Flowers Aff., ¶ 11). The only reason that they are not being paid by Hartford is due

to its improper position on coverage.                  Whether BSA decides to pay these amounts are

irrelevant – Hartford has a contractual obligation to do so and the Connecticut Council has filed a

claim under the TDJA to force Hartford to comply with its contractual obligations.

         Indeed, Hartford’s position would create a dangerous precedent. Hartford is attempting

to strip the Connecticut Council of its entitlement to coverage because another party has paid

past amounts otherwise due and owing from Hartford. Merely because an insured has a friendly

affiliate, relative, benefactor or related party that is willing to assist with litigation costs and

settlements does not relieve the insurer from its contractual obligations. If Hartford is obligated

to pay, BSA certainly would not continue to pay the Connecticut Council’s defense costs.

         Second, Harford contends that the Connecticut Council’s interrogatory responses

evidence there it has no justiciable claim against it. This contention is likewise baseless. When

examining a plaintiff’s interrogatory responses under an improper joinder analysis, a court must

consider the responses in the context of the entire record and the status of discovery. Travis, 326

F.3d at 649.        Considering the entire record and resolving all ambiguities in favor of the

3 Hartford cites to Underwriters at Interest on Cover Note v. Nautronix, Ltd., 79 F.3d 480, 484 (5th Cir. 1996) for
the proposition that Connecticut Council has not paid its losses and therefore has no standing to bring a claim
against Hartford. However, Hartford’s citation to the decision is taken entirely out of context. The full quote reads:
“If the insurer has paid the entire loss suffered by the insured, it is the only real party in interest and must sue in its
own name.” (emphasis added). That is not the situation presented here.


                                                            8
  Case 3:19-cv-01318-B Document 17 Filed 07/26/19                  Page 12 of 14 PageID 937


Connecticut Council, the Connecticut Council’s discovery responses do not negate its

declaratory judgment claim against Hartford.

       The Connecticut Council’s interrogatory responses note that BSA has paid past amounts,

but also notes that its “investigation is ongoing” and that it “reserves the right to supplement this

Interrogatory.” See BSA’s Mot. to Remand [Doc. No. 1–3] (Pl.’s Resp. to Hartford Second Set

of Interrogs.). Therefore, the responses hardly suggest that it is undisputed that BSA will always

pay the Connecticut Council’s defense costs and will never seek reimbursement, or that further

investigation may not establish that the Connecticut Council has repaid BSA for certain past

amounts.    Thus, the Connecticut Council’s interrogatory responses in fact establish the

“possibility” of a declaratory judgment claim against Hartford.

       2.      Hartford’s Reliance on Heritage Bank Is Misplaced as That Case Is Entirely
               Inapplicable.

       Hartford relies upon Heritage Bank v. Redcom Laboratories, Inc. to argue that the

Connecticut Council’s declaratory judgment claim is speculative. 250 F.3d 319, 323 (5th Cir.

2001). The holding in Heritage Bank is distinguishable.

       In Heritage Bank, the court held that Heritage Bank improperly joined Fiber Wave, an

applicant for a letter of credit issued by Heritage Bank, as a defendant in a declaratory judgment

action. Id. at 324. The Heritage court’s decision was based, in part, on Texas law prohibiting a

court from ordering a bank to honor a letter of credit in the context of a declaratory judgment

action. Id. And, as Hartford has recognized, the court reasoned that Heritage Bank’s claim

against Fiber Wave for reimbursement was entirely contingent upon a finding that the bank

improperly dishonored the beneficiary’s presentment and was, therefore, speculative. Id.

       Unlike Fiber Wave’s reimbursement obligation, the Connecticut Council’s claim against

Hartford is not precluded by law in the context of a declaratory judgment action. Id. at 324. As



                                                 9
  Case 3:19-cv-01318-B Document 17 Filed 07/26/19                 Page 13 of 14 PageID 938


a named insured, Hartford is directly liable to the Connecticut Council and but for Hartford’s

coverage position, Hartford would owe the monthly defense costs incurred by the Connecticut

Council. Thus, unlike in Heritage Bank, Hartford’s liability is not contingent as it is obligated to

pay the on-going defense costs and any indemnity amounts that may accrue. For this reason,

Heritage Bank is inapplicable and Hartford’s reliance on this decision is misplaced.

                                     III.    CONCLUSION

       The Connecticut Council respectfully requests that this matter be remanded to the Texas

state court and that this Court grant the Connecticut Council its costs and expenses, including

reasonable attorney’s fees and costs incurred because of the removal, and such other and further

relief to which the Connecticut Council may be properly entitled.

       Dated: July 26, 2019
                                              Respectfully submitted,


                                              /s/ Ernest Martin, Jr.
                                              Ernest Martin, Jr.
                                              State Bar No. 13063300
                                              ernestmartin@haynesboone.com
                                              Carla Green
                                              State Bar No. 24097762
                                              carlagreen@haynesboone.com
                                              HAYNES AND BOONE, L.L.P.
                                              2323 Victory Ave., Suite 700
                                              Dallas, Texas 75219
                                              Telephone:     (214) 651-5000
                                              Telecopier: (214) 651-5940

                                              ATTORNEYS FOR PLAINTIFFS




                                                10
   Case 3:19-cv-01318-B Document 17 Filed 07/26/19             Page 14 of 14 PageID 939


                              CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
document was electronically served on all counsel of record, on the 26th day of July, 2019,
accordance with the Federal Rules of Civil Procedure.

Todd M. Tippett                            James P. Ruggeri
ttippett@zelle.com                         jruggeri@goodwin.com
Zelle LLP                                  Joshua D. Weinberg
901 Main Street, Suite 4000                jweinberg@goodwin.com
Dallas, Texas 75202-3975                   Abigail W. Williams
Telephone: 214-742-3000                    awilliams@goodwin.com
Facsimile: 214-760-8994                    Shipman & Goodwin LLP
                                           1875 K Street NW, Suite 600
                                           Washington, District of Columbia 20006-1251
                                           Telephone: 202-469-7752
                                           Facsimile: 202-469-7751



                                           /s/ Ernest Martin, Jr.
                                           Ernest Martin, Jr.



4821-0894-3005 v.1




                                             11
